GILMORE & MONAHAN
GEORGE R. GILMORE                                     A PROFESSIONAL CORPORATION                      MICHAEL J. GILMORE
THOMAS E. MONAHAN·                                    COUNSELLORS AT LAW                              JARED J . MONACO
JEAN L. CIPRIANI                                                                                      LAUREN R. STAIGER
ALLEN STREET PROFESSIONAL CENTER
·Certified Civil Trial Attorney                                                                       ROBIN LA BUE
TEN ALLEN STREET
ANDREAE. WYATT
P.O. Box 1540
DENIS P. KELLY
TOMS RIVER, NEW JERSEY 08754
PATRICK L. CIMINO
(732) 240-6000    I FAX(732)244-1840
CHRISTENE. MCCULLOUGH
MICHAELS. NAGURKA
Please reply to:




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-55 Filed 09/06/19 Page 1 of 2 PageID: 1355
P.O. Box 1540
CHRISTOPHER    A. KHA TAMI
TOMS RIVER, NEW JERSEY 08754
MARGARET    A. MORIARTY
July 22, 2016
U.S. Department of Justice
Civil Rights Division
950 Pennsylvania Avenue, N.W.
Office of the Assistant Attorney General, Main
Washington, D.C., 20530
Re:          Township of Jackson, Ocean County, State of New Jersey
Potential Blockbusting Violation
Dear Sir or Madam:
The undersigned represents the interests of the Township of Jackson as Municipal
Attorney. Over the past year, fears of blockbusting have arisen throughout the community of
Jackson Township. While the Township takes no position on who buys property within its
borders, some individuals have sought to purchase all homes on entire blocks of certain
neighborhoods. Furthermore, at several public meetings, many residents have indicated that
these individuals have used intimidation and fear in an attempt to accomplish these illegal aims.
The residents of Jackson have been patient as the Council has explored the legal avenues
to stop the allegedly illegal activities ongoing. Evidence of the potential violations can be found
at the following web addresses:
1. httR_://vimeo .cQm/ 14_7244 731 (Comments about Jackson around the 7
minute mark)
2. http://yim'?_Q.cowll 4 ?:_:;?2_7_3 7-~- (Comments relating to blockbusting around
the 5 minute mark)
Please accept this correspondence as a request, for the U.S. Department of Justice, Civil
Rights Division, to review the referenced videos and determine whether same demonstrate an
intention to engage in blockbusting in the Township of Jackson and other communities
referenced therein.
Document courtesy of https://jacksonleaks.com
GILMORE & MONAHAN
A PROFESSIONAL CORPORATION
COUNSELLORS AT LAW
U.S. Department of Justice, Civil Rights Division
Page2
July 22, 2016
Please contact me with any questions. Thank you.
For the Firm
msn@gm-Iaw.net
MSN:js
cc:       Jackson Township Council
Mayor Reina
Helene Schlegel, Township Administrator
Ann Marie Eden, Township Clerk
Document courtesy of https://jacksonleaks.com




                                                    Case 3:17-cv-03226-MAS-DEA Document 55-55 Filed 09/06/19 Page 2 of 2 PageID: 1356
